DETAILED ACTION
Status of Claims
	Claims 15-36 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 15-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paneccasio Jr. et al. (US 2007/0289875; herein cited as Paneccasio Jr.).
Considering claim 15, Paneccasio Jr. discloses a process for electrodepositing copper on a substrate comprising at least one submicrometer sized feature (e.g. less than 500 nm, [0021]) having an aperture size of 30 nanometers or less (i.e. less than 100 nm, [0010]), the process comprising (abstract):
Contacting a copper plating bath comprising a copper ion source (e.g. a source of Cu ions, abstract), at least one accelerator [0016], and at least one suppressing agent of formula (I) 

    PNG
    media_image1.png
    129
    592
    media_image1.png
    Greyscale
(1), 
with the substrate [0038]- [0043]
 Wherein the R1 radicals are each independently a random copolymer [0026] of ethylene oxide and at least one further C3 to C4 alkylene oxide (C3 alkylene oxide = propylene oxide) [0025]-[0026], and
Y is a spacer group. 
When n equals zero, the portion of the suppressor within the brackets is not required, and therefore not further limiting (i.e. X and therefore Z and m and further R2 are not required for instant claim 15).  
Paneccasio Jr. teaches applying a current density to the substrate for a time sufficient to fill the at least one submicron size feature with copper (Figures 2 and 3, [0062]).  Regarding the phrase “having an aperture of 30 nanometers of less,” Paneccasio Jr. teaches plating copper into pores with diameters of less than 500 nm [0021], and also teaches copper deposition into features less than 100 nm [0010].  The claimed range (30 nm or less) and the ranges of Paneccasio Jr. overlap therefore a prime facie case of obviousness exists (MPEP § 2144.05 I).  Regarding the claimed random copolymer, Paneccasio Jr. teaches that the polyether (i.e. a compound with more than one ether group) preferably comprises EO (i.e. ethylene oxide) repeat units and PO (i.e. propylene oxide) repeat units in random, alternating or block arrangements ([0026], [0033]).  The random copolymer is clearly envisaged and unambiguously disclosed within the disclosure of Paneccasio and thus Paneccasio discloses the claimed “wherein the R1 radials are each independently a random copolymer of ethylene oxide and at least one further C3 to C4 alkylene oxide”.  Further, the random copolymers provide the same or similar predictable result of forming a suppressor from a limited number of arrangement options (random, alternating and block).  Regarding the phrase "wherein said method provides void-free, and seamless, bottom up filling of at least 95% of said plated features while perfectly suppressing sidewall copper growth”, Paneccasio Jr. teaches several concepts directed towards the claimed resulting deposit.  First, Paneccasio Jr. teaches copper electrodeposition that produces voidless copper deposits ([0008]-[0012], [0030], [0044], and [0063]).  Second, Paneccasio Jr. teaches the method to avoid seams [0008], and finally, Paneccasio Jr. teaches the method for producing bottom-up growth of copper [0063].  Therefore the teachings of Paneccasio Jr. teach the claimed phrase directed towards void-free, seamless, bottom-up filling.  The instant claim includes no method step or material that differs from the teachings of the prior art.  One of ordinary skill in the art would expect at least 95% void-free, seamless, bottom-up filling given the teachings of Paneccasio Jr.  Although Paneccasio Jr. does not explicitly state that the copper deposition is perfectly suppressed from the sidewalls (e.g. 100% suppressed), the teaching of bottom-up growth of copper sufficiently reads on suppression of copper growth on the sidewalls.  Moreover, deposition of copper on the sidewalls occurs at a given point in the claimed process and the process of Paneccasio Jr. since the pore volume is filled with copper.  Thus copper deposition at a given time occurs on the sidewalls (i.e. bottom-up filling results in copper deposition on both the interior and sidewalls of the features).  Regarding the content of ethylene oxide in the copolymer of ethylene oxide and the at least one further C3 to C4 alkylene oxide, is from 35 to 70%, Paneccasio discloses a wherein the ratio of EO to PO is 1:9 to 9:1 [0025] which works out to 7-87% EO which overlaps the instantly claimed range therefore a prima facie case of obviousness exists.  
Considering claim 16, Paneccasio Jr. discloses the method wherein Y is selected independently [0038].  The limitations of X are not further limiting since X is not required when n equals zero therefore the claimed “and X for each repeating unit independently, a C1 to C4 alkylene” is not required. 
Considering claims 17 and 25, Paneccasio Jr. discloses the method wherein an amine compound comprised in reacted form in the at least one suppressing agent is ethylenediamine, 1,3-diaminopropane, etc. [0023]-[0024].
Considering claims 18 and 26, Paneccasio Jr. discloses the method wherein the C3 to C4 alkylene oxide comprises propylene oxide ([0014], [0038]).  
Considering claims 19-20 and 27-29, Paneccasio Jr. discloses wherein the molecular weight of the suppressing agent is between 1000 and 30,000 g/mol [0014], [0037].  The claimed range (i.e. 6000 g/mol or more for instant claims 19 and 30-32, 7000-19000 g/mol for instant claim 20) and the prior art range overlap therefore a prima facie case of obviousness exists.  Paneccasio Jr. discloses a wherein the ratio of EO to PO is 1:9 to 9:1 [0025] which works out to 7-87% EO which overlaps the instantly claimed range.  
Considering claims 21 and 30, Paneccasio Jr. discloses the method comprising suppressors comprising polyether groups covalently bonded to a cationic species preferably comprise at least one amine functional group, preferably between two functional groups and five functional groups [0023]-[0024].  Paneccasio Jr. discloses a suppressor comprising triamine (i.e. 3 amino acids) [0024].  
Considering claim 22, Paneccasio Jr. discloses a method wherein the copper plating bath further comprises at least one leveling agent [0022]. 
Considering claim 23, Paneccasio Jr. discloses a method wherein the features have an aspect ratio of at least 3:1 ([0021], [0022]), and between 3 and 4:1 for example [0119].  The claimed range and the range of the prior art overlap therefore a prima facie case of obviousness exists.
Considering claim 24, Paneccasio Jr. discloses the method wherein the C3 to C4 alkylene oxide consists essentially of propylene oxide [0014].
Considering claim 31, Paneccasio Jr. teaches wherein said features have a convex shape (i.e. the feature protrudes or bulges outward from the substrate surface; Figure 3).
 	Considering claims 32 and 35, Paneccasio Jr. teaches wherein the R1 radicals are each independently a random copolymer of ethylene oxide and propylene oxide, R2 radicals are each methyl or ethyl, X and Y are independently selected from methylene and ethylene, and n is an integer from 1 to 5 [0024]-[0026].  Paneccasio Jr. discloses wherein the ratio of EO to PO is 1:9 to 9:1 [0025] which works out to 7-87% EO which overlaps the instantly claimed range.  Regarding the repeating unit of the suppressor, Paneccasio Jr. teaches wherein the suppressor comprises polyether groups (i.e. the claimed X or spacer group) covalently bonded to a cationic species preferably comprising between two and five amine functional groups (i.e. the claimed repeating amine and additional amine groups of the claimed formula).  Additionally, Paneccasio Jr. teaches the suppressor can be a triamine, a tetraamine, a pentaamine, etc., and wherein the alkyl group of the alkylamine can be a substituted or unsubstituted alkyl, preferably a short chain hydrocarbon having between 1 and 8 carbons, which may be branched or straight chained [0024].  Further, Paneccasio Jr. teaches the use of diethylenetriamine for example in forming the suppressor, the suppressor therefore satisfies the formula wherein n equals one, X and Y are ethylene groups and R2 would be an R1 radical as evidenced by the instant specification (p. 15-18).  
	Considering claim 33, although Paneccasio Jr. does not explicitly state that the copper deposition is perfectly suppressed from the sidewalls (e.g. 100% suppressed), the teaching of bottom-up growth of copper sufficiently reads on suppression of copper growth on the sidewalls.  Moreover, deposition of copper on the sidewalls occurs at a given point in the claimed process and the process of Paneccasio Jr. since the pore volume is filled with copper.  Thus copper deposition at a given time occurs on the sidewalls (i.e. bottom-up filling results in copper deposition on both the interior and sidewalls of the features).  Paneccasio Jr. teaches copper electrodeposition that produces voidless copper deposits [0008]-[0012], [0030], [0044], and [0063].  Paneccasio Jr. teaches the method to avoid seams [0008], and finally, Paneccasio Jr. teaches the method for producing bottom-up growth of copper [0063].  Therefore the teachings of Paneccasio Jr. teach the claimed phrase directed towards void-free, seamless, bottom-up filling.  
Considering claim 34, Paneccasio Jr. does not disclose wherein said method provides at least void-free, seamless, bottom up filling of at least 98% of said features while perfectly suppressing sidewall copper growth, however, Paneccasio Jr. teaches several concepts that read on this claim language. First, Paneccasio Jr. teaches copper electrodeposition that produces voidless copper deposits [0008]-[0012], [0030], [0044], and [0063].  Second, Paneccasio Jr. teaches the method to avoid seams [0008], and finally, Paneccasio Jr. teaches the method for producing bottom-up growth of copper [0063].  Therefore the teachings of Paneccasio Jr. read on the claimed phrase directed towards void-free, seamless, bottom up filling of at least 98% of said features.  The teachings of Paneccasio Jr. are directed towards void-free seamless copper electrodeposition.  The ideal result of Paneccasio Jr. is to achieve as close to 100 percent void-free and seamless copper electroplating, therefore one of ordinary skilled in the art at the time of the invention would expect that at least 98 % is void-free.  There is no claimed method step or material that differs from the combination of the prior art, and thus the result of 98 % void-free would be expected. 
Regarding claim 36, Paneccasio Jr. discloses wherein the copper ion source is from copper sulfate [0055]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795